Third District Court of Appeal
                              State of Florida

                     Opinion filed December 14, 2022.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                             No. 3D21-352
                     Lower Tribunal No. 15-1552 SP
                         ________________


        Velo Chiro Fizik Inc., a/a/o Leosmel Rodriguez,
                                 Appellant,

                                    vs.

       Allstate Fire and Casualty Insurance Company,
                                 Appellee.


     An Appeal from the County Court for Miami-Dade County, Milena
Abreu, Judge.

     Law Office of Chad A. Barr, P.A., and Chad A. Barr (Altamonte
Springs), for appellant.

      Shutts & Bowen LLP, and Daniel E. Nordby, Jason Gonzalez
(Tallahassee), and Garrett A. Tozier (Tampa), for appellee.


Before FERNANDEZ, C.J., and LOGUE and LINDSEY, JJ.

     PER CURIAM.
      Affirmed. Allstate Ins. Co. v. Orthopedic Specialists, 212 So. 3d 973,

979 (Fla. 2017) (“Allstate's PIP policy provides legally sufficient notice of

Allstate's election to use the permissive Medicare fee schedules identified

in section 627.736(5)(a) 2. to limit reimbursements.”).




                                      2